      Case 4:20-cv-05131-TOR     ECF No. 19   filed 08/25/21   PageID.1618 Page 1 of 2




 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    VENITA J.,
                                                   NO: 4:20-CV-5131-TOR
 8                             Plaintiff,
                                                  ORDER GRANTING STIPULATED
 9          v.                                    MOTION FOR REMAND

10    COMMISSIONER OF SOCIAL
      SECURITY,
11
                               Defendant.
12

13         BEFORE THE COURT is the parties’ Stipulated Motion for Remand. ECF

14   No. 17. The parties have agreed that this case should be reversed and remanded

15   for further administrative proceedings pursuant to sentence four of 42 U.S.C.

16   § 405(g).

17   ACCORDINGLY, IT IS HEREBY ORDERED:

18      1. The Parties’ Stipulated Motion for Remand, ECF No. 17, is GRANTED.

19         This case is REVERSED and REMANDED pursuant to sentence four of 42

20         U.S.C. § 405(g) for further administrative proceedings.




     ORDER GRANTING STIPULATED MOTION FOR REMAND ~ 1
      Case 4:20-cv-05131-TOR      ECF No. 19    filed 08/25/21   PageID.1619 Page 2 of 2




 1      2. On remand, the Appeals Council will instruct the Administrative Law Judge

 2         (ALJ) to obtain a physical consultative examination and/or medical expert

 3         testimony; reassess Plaintiff’s symptom testimony; reevaluate the medical

 4         opinions of record, consistent with 20 C.F.R. §§ 404.1527 and 416.927;

 5         clarify Plaintiff’s ability to reach overhead; reassess Plaintiff’s residual

 6         functional capacity, including her manipulative limitations, consistent with

 7         20 C.F.R. §§ 404.1545 and 416.945, Social Security Ruling (SSR) 85-15,

 8         and SSR 96-8p; obtain updated vocational expert testimony; and reevaluate

 9         whether Plaintiff is capable of performing past relevant work and whether

10         she has transferrable skills.

11      3. Upon proper presentation, the Court will consider whether reasonable

12         attorney fees, costs, and expenses should be awarded pursuant to the Equal

13         Access to Justice Act, 28 U.S.C. § 2412(d).

14      4. All pending motions, hearings and the remaining briefing schedule are

15         vacated as moot.

16         The District Court Executive is hereby directed to file this Order, provide

17   copies to counsel, enter JUDGMENT for Plaintiff, and CLOSE the file.

18         DATED August 25, 2021.

19

20                                  THOMAS O. RICE
                                 United States District Judge


     ORDER GRANTING STIPULATED MOTION FOR REMAND ~ 2
